Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 10-18 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102017000001070, filed on January 05, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/IB2018/050085, filed on January 05, 2018.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

  Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blengini (US 10,286,926 B2) .
Regarding claim 10, Blengini teaches (Fig. 1-3): A cable transportation system station (9) for U-turning a direction of movement of a transportation unit (14) supported and moved outside the cable transportation system station (9) by a cable (13a, 13b), the cable transportation system station (9) comprising: an automatic uncoupling device (22, 24) configured to automatically uncouple the cable (13a, 13b) from the transportation unit (14) (Blengini, col. 6, lines 19-22); an automatic coupling device (22, 24) configured to automatically couple the cable (13a, 13b) to the transportation unit (14) (Blengini, col. 6, lines 19-22); and a guiding device (28) extending along a longitudinal axis (X) that passes through a first point of medium distance (point of axis x between the coupling/uncoupling devices 22, 24) between the automatic uncoupling device (22, 24) and the automatic coupling device (22, 24) and a second point of maximum depth (point of axis x at a maximum depth at center of annotated platform) of the guiding device (28) in the cable transportation system station (9), wherein: the guiding device (28) is configured to support and guide the transportation unit (14) inside the cable transportation system station (9) between the automatic uncoupling device and the automatic coupling device (Fig. 2), a first distance between the longitudinal axis (X) and the automatic uncoupling device (22, 24) and a second distance between the longitudinal axis and the automatic coupling device (22, 24) simultaneously enable an access to and an exit (10) from the cable transportation system station (9), and the guiding device (28) extends along a plan path (Fig. 2-3) comprising at least a laterally enlarged portion (annotated Fig. 2 below) which is more distant from the longitudinal axis (X) than at least one of the first distance between the longitudinal axis (X) and the automatic uncoupling device (22, 24) and the second distance between the longitudinal axis (X) and the automatic coupling device (22, 24) (Fig. 2), the plan path comprising: an inlet portion (annotated Fig. 2 below) delimited upstream by the automatic uncoupling device (22, 24) and for a deceleration of the transportation unit (14) (Blengini, col. 8, lines 1-7), an unloading/loading portion (10)(Fig. 1) following the inlet portion (annotated Fig. 2 below) and for a movement of the transportation unit (14) at a designated speed (Blengini, col. 8, lines 38-42), the 
Regarding claim 11, Blengini teaches the elements of claim 10, as stated above. Blegini further teaches (Fig. 1-3): the enlarged portion (annotated Fig. 2 below) extends from the unloading/loading portion (10) to at least a part of at least one of the inlet portion (annotated Fig. 2 below) and the outlet portion (annotated Fig. 2 below).
Regarding claim 14, Blengini teaches the elements of claim 11, as stated above. Blengini further teaches (annotated Fig. 2 below): teach that the enlarged portion (annotated Fig. 2 below) of at least one of the inlet portion and the outlet portion is curvilinear (annotated Fig. 2 below). 
Regarding claim 15, Blengini teaches the elements of claim 14, as stated above. Blegini further teaches (annotated Fig. 2 below):  a remaining part of the at least one of the inlet portion and the outlet portion (annotated Fig. 2 below) is rectilinear and parallel to the longitudinal axis (X).
Regarding claim 16, Blengini teaches the elements of claim 15, as stated above. Blegini further teaches (annotated Fig. 2 below): the unloading/loading portion (10) comprises at least a rectilinear portion (16) and a curved portion (18).
Regarding claim 17, Blengini teaches the elements of claim 10, as stated above. Blegini further teaches (annotated Fig. 2 below): the guiding device (28) identifies a plan path symmetrical with respect to the longitudinal axis (X).
Regarding claim 18, Blengini teaches (Fig. 1-3): A cable transportation system comprising: a transportation unit (14); and a station (9) comprising: an automatic uncoupling device (22, 24) .


    PNG
    media_image1.png
    432
    623
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blengini (US 10,286,926 B2), in view of Huber (US 2009/0260949 A1).
Regarding claim 12, Blengini teaches the elements of claim 11, as stated above. Blegini does not explicitly teach that the enlarged portion extends to the entire length of at least one of the inlet portion and the outlet portion.
However, Huber teaches (annotated Fig. 5 below): a cable transportation system with an enlarged portion that extends the entire length of at least one of the inlet portion and the outlet portion. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Blengini to extend the enlarged enlarged region to the entire length of at least one of the inlet portion and the outlet portion, as taught by Huber, in order to accommodate for different platform arrangements and allowing the passengers to be boarded/unloaded safely and in a timely manner. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a predetermined path of the cable transportation system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


    PNG
    media_image2.png
    605
    753
    media_image2.png
    Greyscale

Regarding claim 13, Blengini and Huber teach the elements of claim 12, as stated above. Blegini further teaches (annotated Fig. 2 below): at least one of the inlet portion and the outlet portion is rectilinear (annotated Fig. 2 below).

    PNG
    media_image1.png
    432
    623
    media_image1.png
    Greyscale



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4760798-A: Teaches an automatic coupling/decoupling device for a vehicle connecting to a cable. 
US-20020007759-A1: Teaches a cable transportation system station for U-turning a direction of movement of a transportation unit supported and moved on the station by a cable, a guiding device extending along a longitudinal direction and a loading/unloading portion with a platform. 
US-20070250244-A1: Teaches a cable transportation system station for U-turning a direction of movement of a transportation unit supported and moved on the station by a cable, a guiding 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617